          Case 1:19-cv-00689-JDP Document 12 Filed 06/05/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       XAVIER TAVARES HARRIS,                             Case No. 1:19-cv-00689-JDP (HC)
12                       Petitioner,                        ORDER DENYING PETITION FOR WRIT
                                                            OF HABEAS CORPUS AND DECLINING TO
13            v.                                            ISSUE A CERTIFICATE OF
                                                            APPEALABILITY
14       ANTHONY HEDGETH,
                                                            ECF No. 1
15                       Respondent.
16

17           Petitioner Xavier Tavares Harris, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1.1 Petitioner claims that the evidence presented at trial

19   was insufficient to support his gang sentencing enhancement. ECF No. 1 at 5. For the reasons

20   stated below, the court will deny petitioner relief.

21   I.      Background

22           In 2015, a jury sitting in Kern County Superior Court convicted petitioner of gang-related

23   unlawful possession of a firearm, and second-degree robbery with the personal use of a firearm

24   and for the benefit of a criminal street gang. ECF No. 9 at 2. Petitioner was sentenced to twenty-

25   three years in state prison. Id. We set forth below the facts of the underlying offenses, as stated

26
27
     1
      Both parties have consented to the jurisdiction of a magistrate judge, pursuant to Local Rule
28   301. ECF Nos. 7, 8.
                                                       1
        Case 1:19-cv-00689-JDP Document 12 Filed 06/05/20 Page 2 of 7

 1   by the California Court of Appeal. A presumption of correctness applies to these facts. See 28

 2   U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804 F.3d 998, 1010-11 (9th Cir. 2015).

 3                 On July 29, 2014, an information was filed in Kern County
                   charging Harris with robbery in violation of section 212.5,
 4                 subdivision (c), and unlawful possession of a firearm by a felon in
                   violation of section 29800, subdivision (a)(1). As to both counts, it
 5                 was alleged that the crimes were committed for the benefit of a
                   criminal street gang within the meaning of section 186.22,
 6                 subdivision (b)(1), and that Harris had served a prior prison
                   commitment within the meaning of section 667.5, subdivision (b).
 7                 A section 12022.53, subdivision (b) enhancement was alleged as to
                   the robbery count.
 8
                   Testimony at trial established that around 9:45 a.m., on June 30,
 9                 2014, two African-American males entered a RadioShack store in
                   Bakersfield. One of the males was Harris; he was carrying a
10                 chrome handgun. Harris demanded cash, “iPads and also iPhones.”
                   Harris took about $180 from the register and then continued to
11                 demand iPads and iPhones. Harris pointed the gun at an employee
                   and instructed him to load up a bag with iPhones. The employee
12                 placed prepaid phones and iPhones into the bag, including an LG
                   Volt phone. Harris then reached in and took more phones.
13
                   Harris’s accomplice asked, “which way are they going to leave?”
14                 While Harris communicated with his accomplice, the employee
                   noted Harris’s appearance. There were tattoos on Harris’s right
15                 arm; he was wearing Reebok Classics in black and white with worn
                   shoe laces; and there was a teardrop tattoo on the left side of his
16                 face. Harris and his accomplice fled through the back door; the
                   employee heard the back door alarm go off.
17
                   On July 1, 2014, around 1:50 a.m., Bakersfield Police Officer Eric
18                 Celedon stopped a vehicle for traffic violations. Four men and a
                   woman exited the vehicle. Celedon found Harris hiding in the
19                 backseat of the vehicle; there was a $100 bill and a black cell phone
                   where Harris had been hiding. Celedon noticed Harris’s shoes
20                 matched the description given of those worn by the gunman in the
                   RadioShack robbery.
21
                   One of the men in the car, Eric Grayson, had a white LG Volt
22                 phone in his pocket. It was determined this was the phone taken
                   from the RadioShack store in the June 30 robbery. Grayson
23                 claimed he had gotten the phone two weeks prior from an unknown
                   third party. Grayson had no explanation for how he could have
24                 come into possession of this phone two weeks prior, when it was
                   stolen the day before it was found in his possession.
25
                   The RadioShack employee was able to pick Harris out of a
26                 photographic lineup, and identified Harris at the preliminary
                   hearing. The employee also identified Harris’s shoes as the ones
27                 the gunman had been wearing.
28
                                                      2
           Case 1:19-cv-00689-JDP Document 12 Filed 06/05/20 Page 3 of 7

 1                   Officer James Dickson of the Bakersfield Police Department
                     testified as the People’s gang expert. Harris is a member of East
 2                   Side Crips and his monikers include “Fly” and “Baby No Sense.”
                     Harris had several gang tattoos on his arms. The gang’s primary
 3                   activities include illegal weapons possession, murder, witness
                     intimidation, burglary, robbery, automobile thefts, and narcotic
 4                   sales. Dickson identified three East Side Crips members who
                     previously were convicted of crimes.
 5
                     Within the gang culture, mentors frequently pass their nicknames
 6                   down to younger members with “Baby” in front of it; it then would
                     be passed down as “Lil” or “Tiny.” Harris’s brother, Patrick Harris,
 7                   was an East Side Crip with the moniker “No Sense,” which was
                     passed down to Harris as “Baby No Sense.” Harris had several
 8                   identifiable gang tattoos on his arms, denoting his membership in
                     East Side Crips.
 9
                     Dickson testified Grayson also was a known member of the East
10                   Side Crips. Grayson’s moniker, “Tiny No Sense,” had been passed
                     down to him by Harris. Grayson told Dickson he looked up to
11                   Harris within the gang. In a recorded jail phone call between Harris
                     and Grayson, Harris tells Grayson to “hit the road up.” The road is
12                   a reference to Martin Luther King, Jr. Boulevard, a street in East
                     Side Crips territory. Harris tells Grayson to “[t]ell that bitch to give
13                   you my shit, cuz” and to get “two of them” from her. Harris asked
                     if Grayson was “good on that” and Grayson responded, “yip yip.”
14
                     The jury found Harris guilty of the robbery and possession of a
15                   firearm counts. It also found true the section 186.22, subdivision
                     (b)(1) enhancements as to both counts and the section 12022.53,
16                   subdivision (b) firearm enhancement as to the robbery count. In a
                     bifurcated proceeding, the trial court found that Harris had served a
17                   prior prison term within the meaning of section 667.5, subdivision
                     (b).
18

19   People v. Harris, No. F072814, 2018 Cal. App. Unpub. LEXIS 6828, at *1-6 (Oct. 4, 2018).
20   II.      Discussion
21            A.     Standard of Review

22            A federal court may grant habeas relief when a petitioner shows that his custody violates

23   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75

24   (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

25   Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See Harrington v. Richter,

26   562 U.S. 86, 97 (2011). To decide a § 2254 petition, a federal court examines the decision of the

27   last state court that issued a reasoned opinion on petitioner’s habeas claims, see Wilson v. Sellers,

28
                                                         3
         Case 1:19-cv-00689-JDP Document 12 Filed 06/05/20 Page 4 of 7

 1   138 S. Ct. 1188, 1192 (2018). In general, § 2254 requires deference to the state-court system that

 2   determined the petitioner’s conviction and sentence.

 3          Under AEDPA, a petitioner may obtain relief on federal habeas claims that have been

 4   “adjudicated on the merits in state court proceedings” only if the state court’s adjudication

 5   resulted in a decision (1) “contrary to, or involved an unreasonable application of, clearly

 6   established Federal law, as determined by the Supreme Court of the United States” or (2) “based

 7   on an unreasonable determination of the facts in light of the evidence presented in the State court

 8   proceeding.” 28 U.S.C. § 2254(d).

 9          If obtaining habeas relief under § 2254 is difficult, “that is because it was meant to be.”

10   Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review “disturbs the

11   State’s significant interest in repose for concluded litigation, denies society the right to punish

12   some admitted offenders, and intrudes on state sovereignty to a degree matched by few exercises

13   of federal judicial authority.” Id. at 103 (citation omitted). Our habeas review authority serves as

14   a “guard against extreme malfunctions in the state criminal justice systems, not a substitute for

15   ordinary error correction through appeal.” Id. at 102-03 (emphasis added).

16          Here, the Court of Appeal issued a decision on the merits of petitioner’s claim and the

17   California Supreme Court summarily denied review. Therefore, we apply the deferential standard

18   of § 2254 to the Court of Appeal’s decision—the last reasoned opinion in this case.

19          B.      Sufficiency of Evidence

20          Petitioner argues that the evidence presented at trial was insufficient to support his gang
21   sentencing enhancement because no overt gang references were made during the robbery, his

22   accomplice was never identified, and no proof was offered to show that he had the specific intent

23   to promote, further, or assist a criminal street grant. ECF No. 1 at 5.2

24           Under the Fourteenth Amendment’s Due Process Clause, no person can suffer a criminal

25   conviction “except upon sufficient proof—defined as evidence necessary to convince a trier of

26   2
       Respondent argues that petitioner’s claim is one of state-law error, and therefore not reviewable
27   here, and that regardless of that reviewability, the Court of Appeal’s denial of petitioner’s claim
     was reasonable. ECF No. 9 at 1. To the extent petitioner argues that the Court of Appeal failed
28   to interpret properly state law standards of proof relating to his sentencing enhancement claim, we
                                                         4
        Case 1:19-cv-00689-JDP Document 12 Filed 06/05/20 Page 5 of 7

 1   fact beyond a reasonable doubt of the existence of every element of the offense.” Jackson v.

 2   Virginia, 443 U.S. 307, 316 (1979). A habeas petitioner challenging the sufficiency of evidence

 3   under Jackson must overcome “two layers of judicial deference.” See Coleman v. Johnson, 566

 4   U.S. 650, 651 (2012). On direct appeal, the appellate court decides “whether, after viewing the

 5   evidence in the light most favorable to the prosecution, any rational trier of fact could have found

 6   the essential elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319. On

 7   habeas review, AEDPA’s deferential standard applies, and a federal court may “overturn a state

 8   court decision rejecting a sufficiency of the evidence challenge . . . only if the state court decision

 9   was ‘objectively unreasonable’” under AEDPA. Coleman, 566 U.S. at 651 (quoting Cavazos v.

10   Smith, 565 U.S. 1, 2 (2011)). The “only question under Jackson” is whether the jury’s finding

11   was “so insupportable as to fall below the threshold of bare rationality.” Coleman v. Johnson,

12   566 U.S. 650, 656 (2012). It “is the responsibility of the jury—not the court—to decide what

13   conclusions should be drawn from evidence admitted at trial.” Cavazos, 565 U.S. at 4.

14          Applying this doubly-deferential standard, the federal habeas court examines state law to

15   identify the substantive elements of the offense and then considers the federal question whether

16   the state court’s decision was “objectively unreasonable” in finding sufficient evidence. Johnson,

17   899 F.3d at 1056. Here, petitioner challenges his sentencing enhancement under California Penal

18   Code § 186.22(b)(1), which provides a sentencing enhancement for a defendant who commits a

19   felony “at the direction of, or in association with any criminal street gang, with the specific intent

20   to promote, further, or assist in any criminal conduct by gang members.” The specific intent
21   element does not “require that the defendant act with the specific intent to promote, further, or

22   assist a gang; the statute requires only the specific intent to promote, further, or assist criminal

23   conduct by gang members.” People v. Albillar, 51 Cal. 4th 47, 67 (2010). In California, a gang

24

25

26
27   are bound by the Court of Appeal’s interpretation. “[A] state court’s interpretation of state law,
     including one announced on direct appeal of the challenged conviction, binds a federal court
28   sitting in habeas corpus.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005).
                                                      5
        Case 1:19-cv-00689-JDP Document 12 Filed 06/05/20 Page 6 of 7

 1   expert’s opinion “is not only permissible but can be sufficient to support” a sentencing

 2   enhancement. People v. Vang, 52 Cal. 4th 1038, 1048 (2011).

 3          Here, the Court of Appeal applied Abillar and found that a rational trier of fact could find

 4   that the evidence at trial supported the specific intent element of § 186.22(b)(1). See Harris, 2018

 5   Cal. App. Unpub. LEXIS 6828, at *16. Specifically, the court found that the gang expert’s

 6   testimony and the jail phone call, when combined with evidence that petitioner “acted in concert

 7   with another individual in committing the robbery” and “shared the proceeds of the robbery with

 8   other gang members,” were sufficient for the jury to “infer the offenses were gang related and

 9   committed with the specific intent to promote, further, or assist gang members.” Id. at *16-17.

10          Considering the evidence presented at trial, the Court of Appeal’s finding was not

11   unreasonable. The jury heard evidence that petitioner had the gang monikers of “Fly” and “Baby

12   No Sense,” ECF No. 11-13 at 179-80, and a teardrop and “SBC” tattoos—both of which were

13   associated with the East Side Crips, id. at 182-84. The victim’s identification of petitioner out of

14   a six-person photographic line-up was supported in part by his memory of petitioner’s gang-

15   related tattoos. ECF No. 11-9 at 39-40; 11-10 at 129. Grayson, an admitted associate of

16   petitioner’s, told an officer that both petitioner and he were part of the SBC subset of the East

17   Side Crips. ECF No. 11-12 at 21; 11-11 at 252-253, 278. Grayson also told an officer that he

18   looked up to petitioner as a fellow gang member. ECF No. 11-11 at 258. The jury heard

19   evidence that petitioner gave at least one stolen phone to Grayson, ECF No. 11-14 at 50-52; 11-

20   10 at 152, and that petitioner directed Grayson to distribute stolen phones to other gang members,
21   ECF No. 11-12 at 16. While petitioner was in jail, he called Grayson and referred to “the phone

22   games” when directing Grayson to distribute the phones. Id.

23          From this evidence, a “rational trier of fact could have found the essential elements” of

24   § 186.22(b)(1). See Jackson, 443 U.S. at 319. Therefore, the jury’s finding of guilt was not “so

25   insupportable as to fall below the threshold of bare rationality” and the Court of Appeal’s

26
27

28
                                                        6
        Case 1:19-cv-00689-JDP Document 12 Filed 06/05/20 Page 7 of 7

 1   rejection of petitioner’s insufficient evidence claim was not “objectively unreasonable.” See

 2   Coleman, 566 U.S. at 651, 656. Accordingly, the court declines to grant petitioner habeas relief.

 3   III.     Certificate of Appealability

 4            A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 5   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

 6   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

 7   district court to issue or deny a certificate of appealability when entering a final order adverse to a

 8   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

 9   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

10   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

11   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

12   his constitutional claims or that jurists could conclude the issues presented are adequate to

13   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

14   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

15   denial of a constitutional right. Thus, we decline to issue a certificate of appealability.

16   IV.      Order

17            Accordingly,

18            1. The petition for writ of habeas corpus is denied. ECF No. 1.

19            2. The court declines to issue a certificate of appealability.

20            3. The clerk of court is directed to enter judgment in favor of respondent and to close this
21               case.

22
     IT IS SO ORDERED.
23

24
     Dated:      June 5, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27   No. 206.
28
                                                         7
